UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-1688


JEROME BROWN,

                    Plaintiff - Appellant,

             v.

THOR SMITH; LAURA RACKEY; SHARON CECIL; FREDRIC EINHORN,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
Theodore D. Chuang, District Judge. (8:21-cv-01178-TDC)


Submitted: January 7, 2022                                        Decided: January 18, 2022


Before NIEMEYER and AGEE, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Jerome Julius Brown, Sr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Jerome Brown appeals the district court’s orders requiring him to show cause why

the court had subject matter jurisdiction over this civil case and dismissing the action for

lack of subject matter jurisdiction. We have reviewed the record and find no reversible

error. Accordingly, we affirm for the reasons stated by the district court. See Brown v.

Smith, No. 8:21-cv-01178-TDC (D. Md. June 3, 2021; May 14, 2021); see also Fed. R.

Civ. P. 12(h)(3); Arbaugh v. Y&H Corp., 546 U.S. 500, 514 (2006); United States ex rel.

Carson v. Manor Care, Inc., 851 F.3d 293, 303 (4th Cir. 2017). We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                               AFFIRMED




                                             2